Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11004440.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 7, and 17 of the instant application includes all of the features of claims 1, 7, and 17 of U.S. Patent No. 11004440.  It would have been obvious to one of ordinary skill in the art to omit the step of using a second queue and second event, since a queue is virtually inherent and the second event semantically is the meaning of a message ultimately. In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present invention				Conflicting claims
1. A system for automating natural language dialogue with a customer, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: responsive to receiving an incoming customer dialogue message via an automated dialogue interaction channel, generate an event to be placed in an event queue, the event queue being monitored by a dialogue management device; responsive to processing the event and based on data indicative of a customer context, the data derived from customer interaction history information, generate, by the dialogue management device, a command to a natural language processing device to determine a meaning of the incoming customer dialogue message based on the customer context; responsive to an execution of the command by the natural language processing device, retrieving customer data; and responsive to processing the customer data, generate, by the dialogue management device and based on one the customer context, a response dialogue message based at least in part on retrieved customer data as processed by the dialog management device.

7. A system for automating natural language dialogue with a customer, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: responsive to receiving an incoming customer dialogue message via an automated dialogue interaction channel, generate an event to be placed in an event queue, the event queue being monitored by a dialogue management device, the dialogue management device comprising a trained machine learning model; responsive to processing the event and based on data indicative of a customer context, the data derived from customer interaction history information, determining a meaning of the incoming customer dialogue message based on the customer context; responsive to determining the meaning of the incoming customer dialogue message, generate, by the dialogue management device and based on one or more of trained machine learning model or the customer context, a response dialogue message based at least in part on retrieved customer data as processed by the dialog management device; and transmit the response dialogue message via a communication channel that was used to deliver the incoming customer dialogue message.

17. A method for providing automated natural language dialogue with a customer, comprising: receiving an event to be placed in an event queue, the event queue being monitored by a dialogue management device via an automated dialogue interaction channel, the dialogue management device comprising a trained machine learning model; responsive to processing the event and based on data indicative of a customer context comprising data derived from customer interaction history information, generating, by the dialogue management device, one or more commands for execution by one or more of a natural language processing device, an API server, or a communication interface; determining a meaning of an incoming customer dialogue message based on the customer context; and generating, by the dialogue management device and based on one or more of the trained machine learning model or the customer context, a response dialogue message based at least in part on retrieved customer data.
1. (Original) A system for automating natural language dialogue with a customer, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: responsive to receiving an incoming customer dialogue message via an automated dialogue interaction channel, generate a first event to be placed in an event queue, the event queue being monitored by a dialogue management device; responsive to processing the first event and based on data indicative of a customer context, the data derived from customer interaction history information, generate, by the dialogue management device, a first command to be placed in a command queue, the first command representing a command to a natural language processing device to determine the meaning of the incoming customer dialogue message based on the customer context; responsive to the execution of the first command by the natural language processing device, generate a second event to be placed in the event queue, the second event representing a determined meaning of the incoming customer dialogue message; responsive to processing the second event, generate, by the dialogue management device and based on the customer context, a second command to be placed in the command queue, the second command being a command to retrieve customer data; and responsive to processing the customer data, generate, by the dialogue management device and based on one the customer context, a response dialogue message based at least in part on retrieved customer data as processed by the dialog management device.

7. (Original) A system for automating natural language dialogue with a customer, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: responsive to receiving an incoming customer dialogue message via an automated dialogue interaction channel, generate a first event to be placed in an event queue, the event queue being monitored by a dialogue management device, the dialogue management device comprising a trained machine learning model; responsive to processing the first event and based on data indicative of a customer context, the data derived from customer interaction history information, generate, by the dialogue management device, a first command to be placed in a command queue; responsive to processing the first command, determining the meaning of the incoming customer dialogue message based on the customer context; responsive to determining the meaning of the incoming customer dialogue message, generate, by the dialogue management device and based on one or more of trained machine learning model or the customer context, a response dialogue message based on a predictive analysis of one or more determined needs of the customer; and- transmit the response dialogue message via a communication channel that was used to deliver the incoming customer dialogue message.

17. (Original) A method for providing automated natural language dialogue with a customer, comprising: receiving a first event to be placed in an event queue, the event queue being monitored by a dialogue management device via an automated dialogue interaction channel, the dialogue management device comprising a trained machine learning model; responsive to processing the first event and based on data indicative of a customer context, the data derived from customer interaction history information, generating, by the dialogue management device, a first command to be placed in a command queue, wherein the command queue comprises one or more commands for execution by one or more of a natural language processing device, an API server, or a communication interface; responsive to receiving the first command, determining a meaning of an incoming customer dialogue message based on the customer context; responsive to execution of the first command by one of a natural language processing device or the API server, generating a second event to be placed in the event queue; and responsive to processing the second event, generating, by the dialogue management device and based on one or more of the trained machine learning model or the customer context, a response dialogue message based at least in part on retrieved customer data.





Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claim 1 one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: responsive to receiving an incoming customer dialogue message via an automated dialogue interaction channel, generate an event to be placed in an event queue, the event queue being monitored by a dialogue management device; responsive to processing the event and based on data indicative of a customer context, the data derived from customer interaction history information, generate, by the dialogue management device, a command to a natural language processing device to determine a meaning of the incoming customer dialogue message based on the customer context; responsive to an execution of the command by the natural language processing device, retrieving customer data; and responsive to processing the customer data, generate, by the dialogue management device and based on one the customer context, a response dialogue message based at least in part on retrieved customer data as processed by the dialog management device… and as in claim 7 one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: responsive to receiving an incoming customer dialogue message via an automated dialogue interaction channel, generate an event to be placed in an event queue, the event queue being monitored by a dialogue management device, the dialogue management device comprising a trained machine learning model; responsive to processing the event and based on data indicative of a customer context, the data derived from customer interaction history information, determining a meaning of the incoming customer dialogue message based on the customer context; responsive to determining the meaning of the incoming customer dialogue message, generate, by the dialogue management device and based on one or more of trained machine learning model or the customer context, a response dialogue message based at least in part on retrieved customer data as processed by the dialog management device; and transmit the response dialogue message via a communication channel that was used to deliver the incoming customer dialogue message… and as in claim 17 receiving an event to be placed in an event queue, the event queue being monitored by a dialogue management device via an automated dialogue interaction channel, the dialogue management device comprising a trained machine learning model; responsive to processing the event and based on data indicative of a customer context comprising data derived from customer interaction history information, generating, by the dialogue management device, one or more commands for execution by one or more of a natural language processing device, an API server, or a communication interface; determining a meaning of an incoming customer dialogue message based on the customer context; and generating, by the dialogue management device and based on one or more of the trained machine learning model or the customer context, a response dialogue message based at least in part on retrieved customer data.
The above claims are deemed allowable given the complex nature of using a dialog management device to produce a command as input into a NL processor and sending retrieved data back the dialog management device to produce a system response through the automated channel, as precisely claimed. The closest prior art teaches conversation word extraction from user to ASR and NLP and finally to the application observable on a user device. Similar art teaches back end server operations to extract context with disambiguation. Additional art teaches customer contexts such as requesting bills, paying bills, account information etc. in a dialog scheme. The prior art fails to suggest a separate function of non-NLP to produce a command/request. Instead prior art almost exclusively uses the ASR and then NLP to produce a result. At best a dialog manager is present in series but does not perform and generation of commands, and is general as the CPU. Further under BRI back and forth operations of a model to produce commands is not the same thing as NLP to dialog manager device and back to channel. Similarly, a model, wake-word, hotword, or acoustic input concepts are not operationally analogous to the precise steps of the claims. Another concept under BRI is NLP to dialog manager to NL generator with non-obvious conclusions drawn. At best the prior art under BRI teaches adaptable context extraction models with NLP disambiguation and context driven candidate selection in a non-conversational environment, with the general concept of disambiguation analogous to grammar/spell check used at best in a chat/bot/dialog setting with or without speech. Therefore the prior art fails to teach or suggest the complex claim limitations as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20140297282 A1	Peters; Stephen Douglas et al.
Customer context of voice input and correction

US 20110060587 A1	Phillips; Michael S. et al.
Context extraction and disambiguation

US 20090099965 A1	Grant, IV; Francis C.
Financial input requests

US 20140365226 A1	SINHA; Anoop K.
Correction in conversation

US 20160012465 A1	Sharp; Jeffrey A.
Language analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov